DETAILED ACTION
RE: Magliery et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's species election with traverse of SEQ ID NO:33 in the reply filed on 9/21/2021 is acknowledged. The traversal is on the ground(s) that examination of all species would not be a burden to the examiner. This is found persuasive. The requirement of species election is withdrawn. 
3.	Claim 24-27 and 39-48 are pending. Claims 1-23 and 28-38 are canceled. 
4.	Claims 24-27 and 39-48 are under examination. 

 Information Disclosure Statement
5.	The information disclosure statements (IDS) submitted on 4/29/2021, 10/21/2020 and 5/27/2020 have been considered. Signed copies are attached hereto.  

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 25 recites “the composition” in line 1. There is insufficient antecedent basis for this limitation in the claim. Furthermore, the term “fragments” should be changed to “fragment” as claim 25 depends from claim 24 and claim 24 only mentions “fragment”.

	Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


9.	Claim(s) 24, 26-27, 39-40, 43-45 and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (US20080279847A1, pub. date: 11/13/2008), as evidenced by Yoon et al. (J Biol Chem 2006, 281, 6985-6992).
Hong et al. teaches a humanized monoclonal antibody 3E8 that binds specifically to TAG-72, and comprise a VH of SEQ ID NO:4 and a VL of SEQ ID NO:21 ([0042]). Hong et al. further teaches that the antibody can be in a format of scFv comprising the VH and VL that are covalently linked to each other by a peptide linker ([0049]). The scFv of 3E8 would have increased tissue penetrance compared to full length antibodies and Fab. Hong et al. teaches a method of detecting TAG-72 expressing cancer cells, in vivo tumor imaging in a patient, the method comprising administering to the patient a humanized 3E8 antibody conjugated to an imaging marker such as a radionuclide ([0080]-[0083]). Hong et al. teaches a mutant of antibody 3E8, i.e. 3E8/BSM22, which has a better antigen binding capacity than 3E8 ([0147]).  Antibody 3E8 would inherently bind a sialyl-Tn epitope of TAG-72, as evidenced by Yoon et al. (see page 6986, column 1, line 4 and page 6990, column 2, para 1). 

10.	Claim(s) 24-27, 39-40, 42-45 and 47-48 are rejected under 35 U.S.C. 102(a)(2) as being anticipated Magliery et al. (US 9,718,888B2, Date of Patent: 8/1/2017, effectively filed on 7/23/2013).
The applied reference has a common inventor/applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
in vitro immunodetection of TAG-72-expressing cancer cells comprising a step of contacting the cancer cells with a composition comprising a scFv of the present invention, wherein the scFv can be bound to a solid support (column 18, lines 36-45). Magliery et al. teaches of a method of in vivo imaging of a tumor in a subject, the method comprising administering to the subject the scFv labeled with a detectable moiety (column 21, lines 13-21). Magliery teaches that the scFvs have an antigen binding affinity for sialy-Tn which is at least 25% that of 3E8 (column 13, lines 12-15).

    PNG
    media_image1.png
    700
    847
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    698
    760
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 24-27, 39-40, 43-45 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US20080279847A1, pub. date: 11/13/2008), as evidenced by Yoon et al. (J Biol Chem 2006, 281, 6985-6992), in view of Gero et al. (J Clin Lab Anal, 1989, 3:360-369).
	The teachings of Hong et al. have been set forth above as they apply to claims 24, 26-27, 39-40, 43-45 and 48.

	Gero et al. teaches immobilized anti-Tag-72 antibody CC49 onto to beads (solid support) for detection of TAG-72 in serum of cancer patients (page 362, column 1, para 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have attached the antibody of Hong to a solid support for detection of TAG-72 in view of Gero et al. One would have been motivated to do so because Hong et al. teaches using the anti-TAG-72 antibody for detection of TAG-72 and Gero et al. teaches immobilization of anti-Tag-72 antibody CC49 onto to beads (solid support) for detection of TAG-72 in serum of cancer patients (page 362, column 1, para 5). One would have had a reasonable expectation of success because methods of immobilization of an anti-Tag-72 antibody were well known in the art as evidenced by Gero and Yoon (see page 6987, column 1, para 3).

13.	Claims 24-27 and 39-48 are rejected under 35 U.S.C. 103 as being unpatentable over Magliery et al. (US 9,718,888B2, Date of Patent: 8/1/2017, effectively filed on 7/23/2013), in view of Choo et al. (US2012/0301899A1, pub. date: 11/29/2012).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior 
The teachings of Magliery et al. have been set forth above as they apply to claims 24-27, 39-40, 42-45 and 47-48. 
Magliery et al. does not teach a scFv comprising instant SEQ ID NO:15. The amino acid sequence of the 3E8.scFv antibody of Magliery et al. (i.e. SEQ ID NO:1) differs from instant SEQ ID NO: 15 in that the linker used between VH and VL is different (see sequence alignment below). In SEQ ID NO:1, a 205C linker is used. In instant SEQ ID NO:15, a (G4S)4 linker is used.   
Choo et al. teaches that a scFv may be in VH-linker-VL format or in VL-linker-VH format ([0088]); the linker may be in the format of (G4S)n with n being 3-5 ([0089]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the 205C linker in the 3E8.scFv (SEQ ID NO:1) for the (G4S)n (n=3-5) linker in view of  Choo. One would have been motivated to do so with a reasonable expectation of success because Choo et al. teaches that a scFv may be in VH-linker-VL format or in VL-linker-VH format ([0088]), and the linker may be (G4S)n with n being 3-5 ([0089]). Furthermore, the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.

    PNG
    media_image3.png
    914
    771
    media_image3.png
    Greyscale


Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 24-27 and 39-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,487,151, in view of Hong et al. (US20080279847A1, pub. date: 11/13/2008).
Claims 1-10 of U.S. Patent No. 10,487,151 disclose an antibody fragment which specifically binds tumor-associated glycoprotein 72 (TAG-72), wherein the antibody fragment comprises SEQ ID NO: 13, 15, 17, 19, 21, 23, 25, 27, 29, 31, 33, 35, 37, 39, 41, 43, or 45, wherein the fragment has increased tissue penetrance compared to full-length antibodies (IgG) and fragment antigen binding (Fab) domains, the antibody fragment comprises a heavy chain variable region comprising SEQ ID NO: 10, and a light chain variable region comprising SEQ ID NO: 11, said antibody fragment has an 
antigen binding affinity for sialyl-Tn which is at least 25% that of 3E8, said antibody fragment is, directly or indirectly, associated with or linked to a detectable label, and the 
composition is suitable for detection of cancer, the detectable label is a radionuclide or an enzyme. The amino acid sequences of SEQ ID NO: 10, 11, 13, 15, 17, 19, 21, 23, 25, 27, 29, 31, 33, 35, 37, 39, 41, 43, or 45 are 100% identical to instant SEQ ID NO: 10, 11, 13, 15, 17, 19, 21, 23, 25, 27, 29, 31, 33, 35, 37, 39, 41, 43, or 45, respectively.
Claims 1-10 of U.S. Patent No. 10,487,151 do not teach in vivo imaging of a tumor using the antibody.
Hong et al. teaches a method of detecting TAG-72 expressing cancer cells, and a method of in vivo tumor imaging in a patient, the method comprising administering to the patient a humanized 3E8 antibody conjugated to an imaging marker such as a radionuclide ([0080]-[0083]). 
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the antibody of the patent for detecting TAG-72 expressing cancer cells or in vivo imaging of a tumor in view of Hong et al. One would have been motivated to do so with a reasonable expectation of success because the claims of the patent disclose that the antibody conjugated to a detectable label is suitable for detection of cancer and Hong et al. teaches a method of detecting TAG-72 expressing cancer cells, and a method of in vivo tumor imaging in a patient, the method comprising administering to the patient a humanized 3E8 antibody conjugated to an imaging marker such as a radionuclide ([0080]-[0083]). 
Note: The instant application is a continuation of Application No. 15/328,222 (US patent No. 10,487,151). The preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of a patent application containing such patentably indistinct claims.

	
16.	Claims 24-27 and 39-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,718,888B2, in view of Choo et al. (US2012/0301899A1, pub. date: 11/29/2012).
Claims 1-19 of U.S. Patent No. 9,718,888B2 disclose a method of in vivo immunodetection of TAG-72-expressing cancer cells in a mammal comprising a step of administering to the mammal a diagnostically effective amount of a composition comprising an antibody fragment comprising SEQ ID NO: 1 or SEQ ID NO: 2, wherein the antibody fragment is directly or indirectly attached to a radionuclide, the antibody fragment specifically binds tumor-associated glycoprotein 72 (TAG-72).

 Choo et al. teaches that a scFv may be in VH-linker-VL format or in VL-linker-VH format ([0088]), the linker may be in the format of (G4S)n with n being 3-5 ([0089]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the 205C linker in the SEQ ID NO:1 of the patent for the (G4S)n (n=3-5) linker in view of  Choo. One would have been motivated to do so with a reasonable expectation of success because Choo et al. teaches that a scFv may be in VH-linker-VL format or in VL-linker-VH format ([0088]), and the linker may be (G4S)n with n being 3-5 ([0089]). Furthermore, the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.

17.	Claims 24-27 and 39-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,919,979, in view of Hong et al. (US20080279847A1, pub. date: 11/13/2008) and Choo et al. (US2012/0301899A1, pub. date: 11/29/2012).
Claims 1-7 of U.S. Patent No. 10,919,979 disclose an antibody fragment which specifically binds tumor-associated glycoprotein 72 (TAG-72), wherein the antibody fragment comprises SEQ ID NO: 1 or SEQ ID NO: 2, wherein the antibody fragment is 
Claims 1-7 of U.S. Patent No. 10,919,979 do not teach in vivo imaging of a tumor using the antibody.
Hong et al. teaches a method of detecting TAG-72 expressing cancer cells, and a method of in vivo tumor imaging in a patient, the method comprising administering to the patient a humanized 3E8 antibody conjugated to an imaging marker such as a radionuclide ([0080]-[0083]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the antibody of the patent for detecting TAG-72 expressing cancer cells or in vivo imaging of a tumor in view of Hong et al. One would have been motivated to do so with a reasonable expectation of success because the claims of the patent disclose that the antibody conjugated to a detectable label is suitable for detection of cancer and Hong et al. teaches a method of detecting TAG-72 expressing cancer cells, and a method of in vivo tumor imaging in a patient, the method comprising administering to the patient a humanized 3E8 antibody conjugated to an imaging marker such as a radionuclide ([0080]-[0083]). 
The amino acid sequence of SEQ ID NO:1 of the patent differs from instant SEQ ID NO: 15 in that the linker used between VH and VL is different (see sequence alignment in paragraph 13 above). In SEQ ID NO:1, a 205C linker is used. In instant SEQ ID NO:15, a (G4S)4 linker is used. 
 Choo et al. teaches that a scFv may be in VH-linker-VL format or in VL-linker-VH format ([0088]), the linker may be in the format of (G4S)n with n being 3-5 ([0089]). 
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made to substitute the 205C linker in the SEQ ID NO:1 of the patent for the (G4S)n (n=3-5) linker in view of  Choo. One would have been motivated to do so with a reasonable expectation of success because Choo et al. teaches that a scFv may be in VH-linker-VL format or in VL-linker-VH format ([0088]), and the linker may be (G4S)n with n being 3-5 ([0089]). Furthermore, the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.

18.	Claims 24-27 and 39-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/270,548, in view of Choo et al. (US2012/0301899A1, pub. date: 11/29/2012).
This is a provisional nonstatutory double patenting rejection.
Claims 1-18 of copending Application No. 16/270,548 disclose an anti-TAG-72 imaging agent comprising the formula Y-R, wherein Y comprises an 5anti-TAG-72 binding moiety and R comprises a first detectable label; wherein the first detectable label "R" comprises any dicyanine dye that emits fluorescent light that is detectable on a clinical optical NIRF imager at primarily above 800 nm, wherein the anti-TAG-72 binding moiety comprises an antibody or TAG-72 binding antibody fragment, the anti-TAG-72 binding moiety 15comprises 3E8.scFv comprising SEQ ID NO: 1, the binding molecule is used as an 25optical surgical navigation (OSN) agent administered intraparetoneally or intravenously, wherein the anti-TAG-72 imaging agent further comprising a second detectable label, and the second label is a radiolabel.  Claims 1-18 of copending 
The amino acid sequence of SEQ ID NO:1 differ from instant SEQ ID NO: 15 in that the linker used between VH and VL is different (see sequence alignment below). In SEQ ID NO:1, a 205C linker is used. In instant SEQ ID NO:15, a (G4S)4 linker is used. 
Choo et al. teaches that a scFv may be in VH-linker-VL format or in VL-linker-VH format ([0088]), the linker may be in the format of (G4S)n with n being 3-5 ([0089]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made to substitute the 205C linker in the SEQ ID NO:1 of the copending application for the (G4S)n (n=3-5) linker in view of  Choo. One would have been motivated to do so with a reasonable expectation of success because Choo et al. teaches that a scFv may be in VH-linker-VL format or in VL-linker-VH format ([0088]), and the linker may be (G4S)n with n being 3-5 ([0089]). Furthermore, the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.


    PNG
    media_image4.png
    907
    1030
    media_image4.png
    Greyscale


Conclusion
19.	No claims are allowed.
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/Primary Examiner, Art Unit 1643